DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 9/20/2022.

Response to Arguments
3.	Applicant's arguments regarding the previous drawing objection have been fully considered but they are not persuasive.  Under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims.  From figures 3b-c, there are two different springs shown.  304 shown in figure 3c and the spring shown in the below figure.  It appears the first occurrence of “spring”, in claims 1 and 6, refer to the below indicated spring, which is not mentioned in the specification and lacking labeling in the drawing.  It is necessary for both of the springs to be shown and labeled for clear understanding of the claimed invention.

    PNG
    media_image1.png
    430
    625
    media_image1.png
    Greyscale

    

Applicant’s arguments with respect to the claim’s objection have been fully considered and are persuasive.  The claim’s objection is hereby withdrawn. 
Applicant's arguments regarding the rejections of claims 1 and 6 have been fully considered but they are not persuasive.  The Examiner would like to apologize and to also point out that the arrow labelling in the previous Office Action was misaligned.  As shown in figure 5B, the mechanical retention feature and feature 11 indeed engage with the lock 31.
The correct labelling is shown below:

    PNG
    media_image2.png
    595
    655
    media_image2.png
    Greyscale

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a lock integral to the handle and mechanically coupled to a remainder of the handle via a spring having a spring force that biases the lock in a locked position relative to the handle” (in claims 1 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note:  It appears the first occurrence of “a spring”, in claims 1 and 6, refer to the below indicated spring, which is not mentioned in the specification and lacking labeling in the drawing.

    PNG
    media_image1.png
    430
    625
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YEH U.S. Pub. 2020/0090706 (hereinafter D1).



    PNG
    media_image3.png
    591
    762
    media_image3.png
    Greyscale


Regarding claims 1 and 6, D1 teaches a handle assembly, comprising: 
a base (342 of figure 5A + 11 of figure 1); 
a handle (341; figure 5A) rotatably coupled to the base via a hinge (347; figure 5D), the handle (341) comprising a lock (31; figure 5D) integral to the handle (341) and mechanically coupled to a remainder (see label in above figure 5D) of the handle (341) via a spring (322; figure 3A) having a spring force that biases (see figures 1-3 and 5D) the lock in a locked position relative to the handle (341); and 
wherein the base comprises: 
a mechanical retention feature (see label in below figure 5B) for receiving and mechanically retaining an information handling resource (4; figure 5B); 
one or more features (11; figure 5B) configured to, as the handle is translated into a closed position (shown in figure 2A) relative to the base, mechanically engage with the lock to overcome the spring force (caused by torsional spring 338; figure 3A) that biases the lock in a locked position and allows the lock to return to the locked position in order to maintain the handle in the closed position.


    PNG
    media_image2.png
    595
    655
    media_image2.png
    Greyscale

Regarding claims 2 and 7, D1 also teaches the handle assembly of claims 1 and 6, respectively, wherein: 
the lock includes a disengagement feature (311; figure 3A) configured to be acted upon by a user to disengage the lock from the one or more features; and the handle (341) and the base are further mechanically coupled to one another via a second spring (338; figure 3A), such that when the disengagement feature is acted upon by the user to disengage the lock (see figures 2A/B and 5B) from the one or more features, a second spring force of the second spring forces the handle to an open position relative to the base.

Regarding claims 3 and 8, D1 also teaches the handle assembly of claims 2 and 7, respectively, wherein the second spring (338; figure 3A) comprises a torsion spring (see par [0064]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claims 5 and 10, as mentioned above, in one embodiment, D1 teaches the handle assembly of claims 1 and 6, respectively.
However, said embodiment does not teach that the lock comprises a rotating lock rotatably coupled to the handle via an axis perpendicular to a rotational axis of the hinge.
In another embodiment shown in figures 8A-B, D1 further suggests a lock comprises a rotating lock (62; figures 8A-B) rotatably coupled to a handle (61; figures 8A-B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the lock in the 1st embodiment of D1, with the lock in the indicated 2nd embodiment of D1, such that the lock would comprise a rotating lock rotatably coupled to the handle via an axis perpendicular to a rotational axis of the hinge, for retaining said information handling resource.

Allowable Subject Matter
11.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4 and 9, the prior arts of record fail to teach, disclose or suggest the handle assembly of claim 1, wherein the one or more features comprise: a ramp feature located on an edge of the base opposite the mechanical retention feature; and 
a hold feature located on the edge of the base opposite the mechanical retention feature; wherein the ramp feature and the hold feature are arranged such that: as the handle is translated into a closed position relative to the base, the ramp feature mechanically engages with an engagement feature of the lock to overcome the spring force that biases the lock in a locked position; and the ramp feature and the hold feature allow the lock to return to the locked position in order to maintain the handle in the closed position.



				Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/JAMES WU/Primary Examiner, Art Unit 2841